Filed pursuant to Rule 424(b)(2) File No. 333-200089 Prospectus Supplement (to the Prospectus Dated December 1, 2014) US$1,500,000,000 THE BANK OF NOVA SCOTIA US$1,000,000,000 1.950% Senior Notes due 2019 US$500,000,000 Floating Rate Senior Notes due 2019 The US$1,000,000,000 aggregate principal amount of Senior Notes due 2019 (the “Fixed Rate Notes”) offered by this prospectus supplement (this “Prospectus Supplement”) will bear interest at a rate of 1.950% from January 15, 2016 and will mature on January 15, 2019. Interest on the Fixed Rate Notes will be payable in arrears on January 15 and July 15 of each year, commencing July 15, 2016 and continuing until January 15, 2019. The US$500,000,000 aggregate principal amount of Floating Rate Senior Notes due 2019 (the “Floating Rate Notes” and, together with the Fixed Rate Notes, the “Notes”) offered by this Prospectus Supplement will bear interest at a floating rate equal to the three-month LIBOR rate for U.S. dollars plus 0.83% and will mature on January 15, 2019. Interest on the Floating Rate Notes will be payable in arrears on January 15, April 15, July 15 and October 15 of each year, commencing on April 15, 2016 and continuing until January 15, 2019. See “Details of the Offering — Interest.” The Notes will be unsecured and unsubordinated obligations of The Bank of Nova Scotia (the “Bank”) and will constitute deposit liabilities of the Bank for purposes of the Bank Act (Canada) (the “Bank Act”). Investing in the Notes involves risks. See “Risk Factors” beginning on page S-1 of this Prospectus Supplement and page 6 of the accompanying prospectus of the Bank dated December 1, 2014 (the “Prospectus”). Prospective investors should be aware that the acquisition of the Notes described herein may have tax consequences both in the United States and in Canada. Such consequences for investors who are resident in, or citizens of, the United States may not be described fully herein. The enforcement by investors of civil liabilities under the United States federal securities laws may be affected adversely by the fact that the Bank is a Canadian bank, that many of its officers and directors, and some of the experts named in this Prospectus Supplement, may be residents of Canada and that all or a substantial portion of the assets of the Bank and such persons may be located outside the United States. Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of the Notes, or determined if this Prospectus Supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Fixed Rate Note Total Per Floating Rate Note Total Price to the Public(1) % US$998,810,000 % US$500,000,000 Underwriters’ Fees % US$ 2,500,000 % US$ 1,250,000 Net Proceeds to the Bank(1)(2) % US$996,310,000 % US$498,750,000 (1) Plus accrued interest, if any, from January 15, 2016 to the date of delivery. Accrued interest must be paid by the purchasers. (2) Before deduction of expenses estimated at US$100,000. The underwriters, as principals, conditionally offer the Notes, subject to prior sale, if, as and when issued by the Bank, and accepted by the underwriters in accordance with the conditions contained in the underwriting agreement referred to under “Plan of Distribution (Conflicts of Interest)” in this Prospectus Supplement. The underwriters may sell Notes for less than the initial offering prices in circumstances described under “Plan of Distribution (Conflicts of Interest).” In addition, the underwriters may effect transactions which stabilize or maintain the market prices of the Notes at levels other than those that might otherwise prevail in the open market. Such transactions, if commenced, may be discontinued at any time. See “Plan of Distribution (Conflicts of Interest).” The Notes will not constitute deposits that are insured under the Canada Deposit Insurance Corporation Act (Canada) or by the United States Federal Deposit Insurance Corporation or any other Canadian or U.S. government agency or instrumentality. The principal executive office of the Bank is located at 1709 Hollis Street, Halifax, Nova Scotia, B3J 3B7 and its executive offices are at Scotia Plaza, 44 King Street West, Toronto, Ontario, M5H 1H1. The Notes will be ready for delivery through the book-entry facilities of The Depository Trust Company and its direct and indirect participants, including Euroclear Bank S.A./N.V. and Clearstream Banking, société anonyme , on or about January 15, 2016. Joint Book-Running Managers Scotiabank BofA Merrill Lynch Barclays Citigroup J.P. Morgan Co-Managers Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities January 12, 2016 TABLE OF CONTENTS PAGE Prospectus Supplement About this Prospectus Supplement S-1 Risk Factors S-1 Caution Regarding Forward-Looking Statements S-3 Incorporation of Certain Information by Reference S-4 Use of Proceeds S-5 Details of the Offering S-5 Certain U.S. Federal Income Tax Considerations S-10 Certain Canadian Federal Income Tax Considerations S-10 Plan of Distribution (Conflicts of Interest) S-11 Legal Matters S-15 Independent Registered Public Accounting Firm S-15 Prospectus About This Prospectus 2 Presentation of Financial Information 2 Caution Regarding Forward-Looking Statements 3 Where You Can Find More Information 4 Incorporation of Certain Information by Reference 5 Risk Factors 6 The Bank of Nova Scotia 7 Consolidated Capitalization of the Bank 8 Consolidated Earnings Ratios 9 Comparative Per Share Market Price 10 Use of Proceeds 10 Description of Common Shares and Preferred Shares 11 Description of the Debt Securities We May Offer 15 United States Taxation 31 Canadian Taxation 43 Employee Retirement Income Security Act 45 Plan of Distribution 46 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 48 Validity of Securities 49 Experts 49 Other Expenses of Issuance and Distribution 49 We have not, and the underwriters have not, authorized anyone to provide you with information other than the information contained or incorporated by reference in this Prospectus Supplement, the accompanying Prospectus or in any free writing prospectus we have authorized. We take no responsibility for and can make no assurance as to the reliability of any other information that others may give you. We are not, and the underwriters are not, making an offer to sell any Notes in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this Prospectus Supplement, the accompanying Prospectus, the documents incorporated by reference or any free writing prospectus we may authorize to be delivered to you is accurate as of any date other than the dates thereon. Our business, financial condition, results of operations and prospects may have changed since those dates. i ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is this Prospectus Supplement, which describes the specific terms of this offering. The second part, the accompanying Prospectus, gives more general information, some of which may not apply to this offering. If information in this Prospectus Supplement is inconsistent with the accompanying Prospectus, investors should rely on the information in this Prospectus Supplement. This Prospectus Supplement, the accompanying Prospectus and the documents incorporated by reference into each of them include important information about the Bank, the Notes being offered and other information investors should know before investing in the Notes. Unless otherwise mentioned or unless the context requires otherwise, all references in this Prospectus Supplement to the “Bank,” “we,” “us,” “our” or similar references mean The Bank of Nova Scotia and do not include the subsidiaries of The Bank of Nova Scotia. The distribution of this Prospectus Supplement, the accompanying Prospectus and any free writing prospectus we have authorized and the offering of the Notes in certain jurisdictions may be restricted by law. Persons who come into possession of this Prospectus Supplement, the accompanying Prospectus or any free writing prospectus we have authorized should inform themselves about and observe any such restrictions. This Prospectus Supplement, the accompanying Prospectus and any free writing prospectus we have authorized do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. You should not consider any information in this Prospectus Supplement, the accompanying Prospectus or any free writing prospectus we have authorized to be investment, legal or tax advice. You should consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding the purchase of the Notes. We are not making any representation to you regarding the legality of an investment in the Notes by you under applicable investment or similar laws. RISK FACTORS An investment in the Notes is subject to certain risks. Before deciding whether to invest in the Notes, investors should carefully consider the risks set out herein and incorporated by reference in this Prospectus Supplement (including subsequently filed documents incorporated by reference herein). The value of the Notes will be affected by the general creditworthiness of the Bank. Any payment to be made on the Notes depends on the ability of the Bank to satisfy its obligations as they come due. As a result, the actual and perceived creditworthiness of the Bank may affect the market value of the Notes and, in the event the Bank was to default on its obligations, holders of the Notes may not receive the amounts owed to them under the terms of the Notes. Prospective investors should consider the categories of risks identified in the Bank’s most recent annual report filed on Form 40-F, which is incorporated by reference herein, including credit risk, market risk, liquidity risk, operational risk, reputational risk, environmental risk, strategic risk and insurance risk. Ranking of the Notes The Notes will be unsecured and unsubordinated obligations of the Bank and will rank on a parity with all of the Bank’s other senior unsecured debt including deposit liabilities, other than certain governmental claims in accordance with applicable law. Except to the extent regulatory requirements affect the Bank’s decisions to issue more senior debt, there is no limit on the Bank’s ability to incur additional senior debt. The value of the Notes may be affected by changes in credit ratings Real or anticipated changes in credit ratings on the Bank’s deposit liabilities may affect the market value of the Notes. In addition, real or anticipated changes in credit ratings can affect the cost at which the Bank can transact or obtain funding, and thereby affect the Bank’s liquidity, business, financial condition or results of operations and, therefore, the Bank’s ability to make payments on the Notes could be adversely affected. S-1 The value of the Notes may be affected by market value and interest rate fluctuations The value of the Notes may be affected by market value fluctuations resulting from factors which influence the Bank’s operations, including regulatory developments, competition and global market activity. Prevailing interest rates will affect the market value of the Notes. Assuming all other factors remain unchanged, the market value of the Notes will decline as prevailing interest rates for similar debt instruments rise, and increase as prevailing interest rates for comparable debt instruments decline. No established trading markets The Notes are new issues of securities and there may be no markets through which the Notes may be sold and purchasers may therefore be unable to resell such Notes. In addition, the Bank does not intend to apply for listing or quotation of the Notes on any securities exchange or automated quotation system. These factors may affect the pricing of the Notes in any secondary market, the transparency and availability of trading prices and the liquidity of the Notes. There can be no assurance that active trading markets will develop for the Notes after this offering, or if developed, that such markets will be sustained at the offering price of such Notes.
